In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1524V
                                          UNPUBLISHED


    STEPHANIE LASZKOW,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: October 26, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.


                                 DECISION AWARDING DAMAGES1

       On October 2, 2019, Stephanie Laszkow filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered to her on
September 21, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On May 17, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On October 25, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $55,000.00, which is
comprised of damages for pain and suffering. Proffer at 1. In the Proffer, Respondent

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $55,000.00 (comprised of damages for pain and suffering) in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    STEPHANIE LASZKOW,

                 Petitioner,                           No. 19-1524V
                                                       Chief Special Master Corcoran
    v.                                                 SPU

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                 Respondent.

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Procedural History and Items of Compensation

         On May 17, 2021, respondent filed his Vaccine Rule 4(c) report, and concededed that

entitlement to compensation was appropriate under the terms of the Vaccine Act. Thereafter, on

that same day, the Chief Special Master issued a Ruling on Entitlement finding that petitioner

was entitled to vaccine compensation for her right Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Based on the evidence of record, respondent proffers that petitioner

should be awarded $55,000.00, which is comprised of damages for pain and suffering. This

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $55,000.00, in the form of a check payable to petitioner. Petitioner


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Mallori B. Openchowski
                                                       MALLORI B. OPENCHOWSKI
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Ben Franklin Station
                                                       Washington, DC 20044-0146
                                                       Tel.: (202) 305-0660
                                                       mallori.b.openchowski@usdoj.gov


DATED: October 25, 2021